Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 01/10/22. Claims 1-8, 10, 11, 16-17 are pending in this application.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The cited art do not disclose:
A sensor package comprising:
a sensor;
a package base;
at least one external wall; and
an interposer, wherein the interposer, the sensor, and the at least one external wall are in the same plane;
wherein the sensor is resting directly on the package base;
wherein the interposer is also resting directly on the package base and arranged between the sensor and the at least one external wall in said same plane;
wherein the sensor is wire bonded to the interposer by a first wire bond extending from a first electrical connection point on the sensor to a second electrical connection point on the interposer; and
wherein the interposer is wire bonded to the at least one external wall by a second wire bond extending from the second electrical connection point on the interposer, or from a third electrical connection point on the interposer, to a final electrical connection point on the at least one external wall, as recited in amended claim 1. Claims 2-8, 10, 11, 16-17 depend from claim 1 and are also allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813